Exhibit 10.7






TYSON FOODS, INC. 2000 STOCK INCENTIVE PLAN
STOCK OPTIONS INCENTIVE AWARD AGREEMENT (NON-CONTRACT)
Team Member:
 
 
Name
 
Address 1
 
Address 2
 
City, State Zip
Personnel Number:
__________
Award:
Option to Purchase ________ Shares
Grant Date:
November 28, 2016
Exercise Price:
$_____
Term:
Earlier of (i) ten (10) years; or (ii) dates set forth in Section 3
Type of Option:
Non-Qualified
Vesting Schedule:
 

Vesting Date
Percent of Award Vested
11-28-2017
11-28-2018
11-28-2019
33 1/3 %
33 1/3 %
33 1/3 %






--------------------------------------------------------------------------------

Exhibit 10.7


This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation (“Tyson”), to the Team Member (hereinafter referred to as “you”)
identified on the cover page of this Award Agreement.
1.
Terms and Conditions. The Award (as provided on the cover page) is subject to
all the terms and conditions of the Tyson Foods, Inc. 2000 Stock Incentive Plan
(the “Plan”). Unless otherwise defined herein, all capitalized terms in this
Stock Options Incentive Award Agreement (the “Award Agreement”) shall have the
meaning stated in the Plan. Please see the Plan document for more information on
these terms and conditions. A copy of the Plan is available upon request.

2.
Vesting.

2.1.
Vesting Schedule and Forfeiture. The Award which becomes vested pursuant to the
Vesting Schedule shall be considered as fully earned and exercisable by you,
subject to the further provisions of this Section 2. Any Awards which do not
become vested in accordance with the Vesting Schedule as of your Termination of
Employment with Tyson and/or its affiliates or the provisions of this Section 2
will be forfeited back to Tyson.

2.2.
Death, Disability or Retirement. In the event your employment is terminated due
to death, Disability or, subject to your timely execution and non-revocation of
a Release, Retirement, you will be fully vested in your Award. For purposes of
this Award Agreement, “Retirement” shall mean your voluntary Termination of
Employment without Cause from Tyson and/or its affiliates on or after the later
of the first anniversary of the Grant Date or the date you attain age 62.

2.3.
Termination by Tyson without Cause. In the event your employment is terminated
by Tyson for reasons other than death, Disability, Retirement, or Cause, subject
to your timely execution and non-revocation of a Release, you will receive the
percentage of your Award relative to the date your employment is terminated, as
provided in the Vesting Schedule on the cover page. If your employment is
terminated pursuant to this paragraph and your termination of employment occurs
on or after the later of the first anniversary of the Grant Date or the date you
attain age 62, subject to your timely execution and non-revocation of a Release,
you will be fully vested in your Award.

2.4.
Change in Control. Upon a Change in Control, all unvested options shall become
fully vested on the earlier of: (i) the date you are involuntarily terminated
without cause or (ii) sixty (60) days after the Change in Control. For purposes
of this Award Agreement, the term “Change in Control” shall not include any
event as a result of which one or more of the following persons or entities
possess or continues to possess, immediately after such event, over fifty
percent (50%) of the combined voting power of the Company or, if applicable, a
successor entity: (a) Tyson Limited Partnership, or any successor entity; (b)
individuals related to the late Donald John Tyson by blood, marriage or
adoption, or the estate of any such individual (including Donald John Tyson’s);
or (c) any entity (including, but not limited to, a partnership, corporation,
trust or limited liability company) in which one or more of the entities,
individuals or estates described in clauses (a) and (b) hereof possess over
fifty percent (50%) of the combined voting power or beneficial interests of such
entity.

2.5.
Definitions. For purposes of this Award Agreement, “Cause,” “Disability,” and
“Release” shall have the meanings as set forth below:

(i)    “Cause” is defined as a termination as a result of the occurrence of one
or more of the following events:
(a)    any willful and wrongful conduct or omission by you that injures Tyson;
(b)    any act by you of intentional misrepresentation or embezzlement,
misappropriation or conversion of assets of Tyson;
(c)    you are convicted of, confess to, plead no contest to, or become the
subject of proceedings that provide a reasonable basis for Tyson to believe that
you have been engaged in a felony; or
(d)    your intentional or willful violation of any other agreement to which you
are a party with Tyson.


2

--------------------------------------------------------------------------------

Exhibit 10.7


For purposes of this Award Agreement an act or failure to act shall be
considered “willful” only if done or omitted to be done without your good faith
reasonable belief that such act or failure to act was in the best interests of
Tyson. In no event shall Tyson’s failure to notify you of the occurrence of any
event constituting Cause, or to terminate you as a result of such event, be
construed as a consent to the occurrence of future events, whether or not
similar to the initial occurrence, or a waiver of Tyson’s right to terminate you
for Cause as a result thereof.
(ii)    “Disability” shall have the same meaning as provided in the long-term
disability plan or policy maintained or, if applicable, most recently
maintained, by Tyson. If no long-term disability plan or policy was ever
maintained on behalf of you or, if the determination of Disability relates to an
incentive stock option, Disability means that condition described in Section
22(e)(3) of the Internal Revenue Code (the “Code”), as amended from time to
time. In the event of a dispute, the determination of Disability will be made by
the Committee (as defined in Tyson’s equity incentive plan) and will be
supported by advice of a physician competent in the area to which such
Disability relates.


(ii)    “Release” shall mean that specific document which Tyson shall present to
you for consideration and execution after your termination of employment, under
which you agree to irrevocably and unconditionally release and forever discharge
Tyson, its subsidiaries, affiliates and related parties from any and all claims
and causes of action which you at that time had or may have had against Tyson
(excluding any claim under state workers’ compensation or unemployment laws).
The Release will be provided to you as soon as practical after your termination
date, but in any event in sufficient time so that you will have adequate time to
review the Release as provided by applicable law.
3.
Time of Exercise of Award. Your Award will be exercisable upon the Vesting Dates
set forth in Section 2. In the event of your Termination of Employment, your
vested options shall no longer remain exercisable, except as follows:

3.1.
Termination of Employment. Except as provided in Section 3.2, in the event of
your Termination of Employment, your vested Award will remain exercisable for a
period of three months from the Termination of Employment, but not longer than
10 years from the Grant Date.

3.2.
Death, Disability or Retirement. In the event your Termination of Employment is
due to death, Disability or Retirement, your vested Award will remain
exercisable by you, or your Beneficiary in the case of your death, for a period
of 12 months, but not longer than 10 years from the Grant Date.

4.
Manner of Exercise of Award. Your Award may be exercised through any of the
following methods as provided under the Plan:

4.1.
Cash of not less than the product of the Exercise Price multiplied by the number
of shares to be purchased on exercise, plus the amount of any required tax
withholding;

4.2.
Delivery to Tyson of the number of shares owned at least six (6) months at the
time of exercise having a fair market value of not less than the product of the
Exercise Price multiplied by the number of shares to be purchased on exercise,
plus the amount of any required tax withholding;

4.3.
Cashless exercise through a broker designated by Tyson, which shall account for,
and include, any required tax withholding but not to exceed the required minimum
statutory withholding;

4.4.
Withholding of the number of shares having a fair market value of not less than
the product of the Exercise Price multiplied by the number of shares to be
purchased on exercise, plus the amount of any required tax withholding but not
to exceed the required minimum statutory withholding; or

4.5.
Unless your Award is no longer exercisable under the terms of Section 3 above,
by accepting the terms herein you consent to have the options automatically
exercise, using any of the above methods at Tyson’s sole discretion, either at
the end of the period defined in Section 3.1 or Section 3.2, as applicable, or
on the 10th anniversary of the Grant Date (or, if the 10th anniversary of the
Grant Date is not a business day, the business day immediately preceding the
10th anniversary of the Grant Date), if the price per share of Tyson stock at
the time of exercise is greater than the Exercise Price.





3

--------------------------------------------------------------------------------

Exhibit 10.7


5.
Withholding Taxes. By accepting this Award, you acknowledge and agree that you
are responsible for all applicable income and other taxes from any Award,
including federal, FICA, state and local taxes applicable in your country of
residence or employment. Tyson shall withhold taxes by any manner acceptable
under the terms of the Plan, but not to exceed the required minimum statutory
withholding.

6.
Beneficiary Designation. In accordance with the terms of the Plan, you may name
a Beneficiary who may exercise your Award under this Award Agreement in case of
your death before you receive any or all of your Award. Each Beneficiary
designation shall revoke all prior designations, shall be in a form prescribed
by the Committee, and shall be effective only when filed in writing with the
Committee during your lifetime.

7.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

8.
Severability. In the event that any one or more of the provisions or a portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

9.
Entire Agreement. Subject to the terms and conditions of the Plan, this Award
Agreement expresses the entire understanding and agreement of Tyson and you with
respect to the subject matter. In the event of any conflict between the
provisions of the Plan and the terms of this Award Agreement, the provisions of
the Plan will control unless this Award Agreement explicitly states that an
exception to the Plan is being made. The Award has been made pursuant to the
Plan and an administrative record is maintained by the Committee.

10.
Restrictions on Transfer of Award. Any disposition of the Award or any portion
thereof shall be a violation of the terms of this Award Agreement and shall be
void and without effect; provided, however, that this provision shall not
preclude a transfer as otherwise permitted by the Plan.

11.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

12.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and an injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

13.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
Awards in the future. Further, the Award set forth in this Award Agreement
constitutes a non-recurrent benefit and the terms of this Award Agreement are
applicable only to the Award granted pursuant to this Award Agreement.

14.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any Award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason.

15.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

16.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.





* * *




4

--------------------------------------------------------------------------------

Exhibit 10.7






TYSON FOODS, INC.






By:/s/ Donnie Smith
________________________
 
Title: CEO
 
 
 







5